    Case 19-22967       Doc 364     Filed 03/26/21 Entered 03/26/21 13:02:16            Desc Main
                                    Document      Page 1 of 12


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    In re:                                             )
                                                            Case No. 19bk22967
                                                       )
    Natalja Vildziuniene,                              )
                                                            Chapter 11
                                                       )
             Debtor.                                   )
                                                            Judge Timothy A. Barnes
                                                       )

                                     ORDER TO SHOW CAUSE

        This matter comes on to be heard in the above-captioned case on the Amended Emergency
Motion for Rule to Show Cause [Dkt. No. 356] (the “Emergency Motion”), seeking an order
compelling Natalja Vildziuniene (the “Debtor”) to vacate the property located at 208 N. Dee Road,
Park Ridge, Illinois (the “Property”) in accordance with the court’s February 22, 2021 order (the
“Sale Order”) [Dkt No. 344] and an order to show cause why the Debtor should not be held in
contempt. The court has considered the Emergency Motion and the arguments of the parties at the
hearings thereon and has reviewed the docket of the case and the orders entered therein. The court
further takes notice of the following:

      1. The Debtor commenced her bankruptcy case on August 14, 2019 [Dkt. No. 1].

      2. The Debtor’s bankruptcy case was subject to a state court judgment for dissolution of
         marriage [Dkt. No. 45, Ex. 1] (the “State Court Judgment”). The State Court Judgment
         ordered, among other things, sale of the Property with the proceeds to be divided by the
         Debtor and Mr. Montana.

      3. On October 22, 2019, Mr. Montana through counsel filed a Motion for Relief from Stay to
         enforce the State Court Judgment. In light of the continuing jurisdiction of the court over
         the assets, the parties agreed and the court ordered that the Property be sold in the
         bankruptcy proceeding so as to comply with the State Court Judgment (the “Second Interim
         Order”) [Dkt. No. 105]. The Second Interim Order ordered, among other things, that the
         Debtor and Mr. Montana cooperate with the brokers and that the court may terminate the
         stay in the event the Debtor impeded or interfered with the sale of the Property.

      4. On February 25, 2020, the Debtor filed a Notice of Appeal [Dkt. No. 110], appealing the
         Second Interim Order.

      5. On March 30, 2020, the Debtor withdrew her appeal [Dkt. No. 149].

      6. As the parties proceeded with the sale, Mr. Montana alleges that the Debtor was
         uncooperative and obstructed the progress of the sale. These difficulties were set forth by
         Mr. Montana in his Motion for the Appointment of a Chapter 11 Trustee [Dkt. No. 256, as
         amended Dkt. No. 259]. That Motion remains pending.




                                                  1
    Case 19-22967      Doc 364      Filed 03/26/21 Entered 03/26/21 13:02:16             Desc Main
                                    Document      Page 2 of 12


     7. On February 22, 2021, the court entered an order setting the closing date and possession
        date of March 31, 2021 for the Property (the “Closing Date”). Sale Order [Dkt. No. 344].

     8. On March 23 and March 25, 2021, the court heard Mr. Montana’s Emergency Motion to
        Enforce the Sale Order, in which Mr. Montana again alleges that the Debtor is interfering
        with and/or obstructing the sale by refusing to vacate the Property by the Closing Date.
        Emergency Motion [Dkt. No. 356].

     9. On March 25, 2021, the court set a hearing scheduled for April 1, 2021, to verify that the
        Debtor had vacated the Property by the Closing Date and thus had not interfered with or
        impeded the sale of the Property.

Now, therefore, and in light of the foregoing,

IT IS HEREBY FOUND THAT the Debtor has had more than ample notice of the Closing Date
and time to prepare for and to vacate the Property by the Closing Date.

IT IS THEREFORE ORDERED THAT:

     a) In order not to interfere or impede the closing of the sale of the Property, the Debtor shall
        vacate the Property on or before the Closing Date.

     b) The Debtor shall personally appear before the court on April 1, 2021, at 10:30 a.m. (the
        “Show Cause Hearing”) and show cause why, if the Debtor has not vacated the Property,
        the court should not:

            a.   Hold the Debtor in contempt;
            b.   Terminate the stay in accord with the Relief from Stay Order;
            c.   Appoint a chapter 11 trustee; and/or
            d.   Grant other relief as justified and necessary.

The Debtor’s personal attendance by video at the Show Cause Hearing is required. The Zoom
hearing information is as follows:

                 Meeting ID:            160 417 4560
                 Passcode:              2103231

Parties may join the Show Cause Hearing by following the prompts at zoom.com, using one of the
Zoom applications or dialing directly to 669-254-5252 or 646-828-7666. Parties are encouraged to
only use the phone method of joining if the other methods are unavailable to them.

While all parties are responsible for connecting and maintaining their connection to the Show Cause
Hearing, any party experiencing difficulty joining the Show Cause Hearing may email the court at:
barnes_chambers@ilnb.uscourts.gov and explain the issue.

All parties are expected to be familiar and comply with Judge Barnes’s Zoom hearing protocols
available on the court’s web site at: https://www.ilnb.uscourts.gov/content/judgetimothy-barnes.


                                                  2
 Case 19-22967       Doc 364     Filed 03/26/21 Entered 03/26/21 13:02:16           Desc Main
                                 Document      Page 3 of 12


Parties must also be familiar and comply with the court’s Third Amended General Order 20-03, a
copy of which is attached to this Order.

Failure to appear at the Show Cause Hearing may result in an unopposed finding of
contempt, appointment of trustee, relief from stay being granted, or the United States
Marshals being ordered to take the Debtor into custody so as to assure her appearance at a
future hearing.

Dated: March 26, 2021                       ENTERED:


                                            _______________________________
                                              _________
                                                     _ __________
                                                             ____
                                                             __ _ ___________
                                            Judge Timothy A. Barnes




                                                3
 Case 19-22967        Doc 364      Filed 03/26/21 Entered 03/26/21 13:02:16          Desc Main
                                   Document      Page 4 of 12



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS

                               _______________________________

                       THIRD AMENDED GENERAL ORDER NO. 20-03

                     Court Proceedings During COVID-19 Public Emergency

                               _______________________________

       Because a state of emergency has been declared in response to the spread of COVID-19,

and because the Centers for Disease Control and Prevention have urged reduced contact among

people to slow the spread of the disease, the U.S. Bankruptcy Court for the Northern District of

Illinois issues this order, effective October 13, 2020, to protect public health.

       1. Court hours. The Bankruptcy Court will remain open during normal business hours,

pending further order of court. Because some deadlines under the Bankruptcy Code and Federal

Rules of Bankruptcy Procedure cannot be changed, the Bankruptcy Court will remain open as

long as possible.

       2. All court calls to be heard electronically. All court calls will be held remotely by

electronic means. No personal appearances in court will be necessary or permitted, unless the

judge orders otherwise. Attorneys must direct their clients not to appear in person at the

courthouse.

       3. Motions. Local Rule 9013-1(E)(1) governing presentment of motions in court is

suspended. All motions will be heard remotely by electronic means, without personal

appearances. Movants must use one of the two attached Notice of Motion forms.

       4. Court appearances by Zoom for Government or AT&T Teleconference. At the

discretion of the individual judge, the bankruptcy court will use either Zoom for Government or

AT&T Teleconference for court appearances. There is no charge for using these services (other
 Case 19-22967       Doc 364      Filed 03/26/21 Entered 03/26/21 13:02:16           Desc Main
                                  Document      Page 5 of 12



than the usual toll charges for Zoom for Government). Attorneys and parties in interest should

consult the individual judge’s page on the court’s web site to see which service the judge uses.

          a. Zoom for Government. Attorneys and parties may connect through Zoom for

Government by computer or by telephone. To connect by audio only, a telephone or a computer

with a microphone and speakers (or headphones) is necessary. To connect by video, a computer

with a webcam and microphone or a smartphone with audio-visual capability is necessary.

               To appear by video, use the following link: https://www.zoomgov.com/ Then

enter the meeting ID and password. The applicable meeting ID and password can be found on

the judge’s page on the court’s web site: https://www.ilnb.uscourts.gov.

               To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-

646-828-7666. The meeting ID and password will differ for each court call. The applicable

meeting ID and password can be found on the judge’s page on the court’s web site:

https://www.ilnb.uscourts.gov.

          b. AT&T Teleconference. Attorneys and parties may connect through AT&T

Teleconference only by telephone. To do so, dial the toll-free number and enter the access code

followed by the pound (#) sign. The toll-free number and access code will differ for each judge

and can be found on the judge’s page on the court’s web site: https://www.ilnb.uscourts.gov.

       5. Protocols for electronic court appearances.

          a. Your computer or telephone must be on “mute” except when your case is called.

          b. Each time you speak, identify yourself for the record. Remember to speak slowly

and distinctly. Do not interrupt others.

          c. Do not use a speaker phone or call from a public place. Disruptions or background

noise may cause the judge to mute you or terminate your participation.

                                               -2-
 Case 19-22967        Doc 364      Filed 03/26/21 Entered 03/26/21 13:02:16           Desc Main
                                   Document      Page 6 of 12



          d. No one except the assigned court reporter or another person that the court directs

may record the audio or video.

          e. Though held remotely by electronic means, each court call is a judicial proceeding.

Formalities of a courtroom will be observed. Participants must conduct themselves in a suitable

manner and if appearing by video must dress appropriately.

       6. Dates and times of individual judges’ court calls. To avoid simultaneous electronic

court calls, the judges will hear matters on the following schedule rather than as originally

scheduled, noticed, or (unless otherwise indicated) shown on the court’s web site. Attorneys

must check the court’s docket to ensure that a matter has not been rescheduled.

          a. Outlying county court calls (Joliet, Kane County, Lake County): All outlying

county court calls will be held on the same dates and at the same times as previously scheduled

but will be held electronically.

          b. Chapter 7 and Chapter 11 calls: Each judge’s chapter 7 and chapter 11 call will

be held on a single day as follows.

            • Chief Judge Goldgar: Monday, original motions at 9:30 a.m., set matters at 10 a.m.

            • Judge Baer: Wednesday, original motions at 1:00 p.m., set matters at 1:30 p.m.

            • Judge Barnes: Monday, original motions at 1:00 p.m., set matters at 1:30 p.m.

            • Judge Cassling: Tuesday, original motions at 9:30 a.m., set matters at 10:00 a.m.

            • Judge Cleary: Wednesday, original motions at 10 a.m., set matters at 10:30 a.m.

            • Judge Cox: Tuesday, original motions at 1:00 p.m., set matters at 1:30 p.m.

            • Judge Doyle: Thursday, original motions at 10 a.m., set matters at 10:30 a.m.

            • Judge Hunt: Thursday, all matters at 11 a.m.

            • Judge Lynch: Wednesday, all matters at 11 a.m.

                                                -3-
Case 19-22967    Doc 364     Filed 03/26/21 Entered 03/26/21 13:02:16            Desc Main
                             Document      Page 7 of 12



        • Judge Schmetterer: Tuesday, original motions at 10 a.m., set matters at 10:30 a.m.

        • Judge Thorne: Thursday, original motions at 9 a.m., set matters at 9:30 a.m.

       c. Chapter 13 calls and Western Division Chapter 12 calls:

        • Chief Judge Goldgar: Tuesday afternoon

                  1:15 p.m. trustee motions
                  1:30 p.m. original motions
                  2:00 p.m. set matters
                  2:30 p.m. confirmations

        • Judge Barnes: Thursday afternoon

                  1:00 p.m. trustee motions
                  1:30 p.m. original motions
                  2:00 p.m. set matters
                  2:30 p.m. confirmations

        • Judge Cassling: Thursday morning, at times currently shown on the court’s web
                          site

        • Judge Cleary: Monday afternoon

                  1:00 p.m. trustee motions
                  1:30 p.m. original motions
                  2:00 p.m. set matters
                  2:30 p.m. confirmations

        • Judge Cox: Monday morning, at times currently shown on the court’s web site

        • Judge Doyle: Tuesday morning, at times currently shown on the court’s web site

        • Judge Lynch: Thursday morning

                  8:45 a.m. trustee motions
                  9:00 a.m. original motions
                  10:00 a.m. confirmations
                  11:00 a.m. chapter 12 matters

        • Judge Schmetterer: Wednesday morning, at times currently shown on the court’s
                             web site




                                           -4-
 Case 19-22967         Doc 364      Filed 03/26/21 Entered 03/26/21 13:02:16             Desc Main
                                    Document      Page 8 of 12



              • Judge Thorne: Wednesday afternoon

                         1:00 p.m. trustee motions
                         1:30 p.m. original motions
                         2:00 p.m. set matters
                         2:30 p.m. confirmations

        7. Motions; Objection procedure; Service. The following procedures apply to all

motions noticed for presentment on or after October 13, 2020.

             a. Every motion must be filed using the applicable attached Notice of Motion form.

If a motion noticed for presentment on or after October 13, 2020, has already been filed, the

movant must file and serve an amended notice of motion using the applicable Notice of Motion

form.

             b. A party who objects to a motion and wants it called must file a Notice of Objection

no later than two (2) business days before the presentment date.

             c. A Notice of Objection need only say that the respondent objects to the motion. No

reasons need be given for the objection.1/

             d. If a Notice of Objection is timely filed, the motion will be called on the

presentment date.

             e. If no Notice of Objection is timely filed, the court may grant the motion without a

hearing before the date of presentment.

             f. Local Rule 9013-1(D) governing service of motions is suspended in part. All

motions must be served at least seven (7) days before the date of presentment, regardless of the

method of service.



        1/
               For example, a trustee’s objection to a chapter 13 debtor’s motion to modify the
plan post-confirmation need only say: “The trustee objects to the motion to modify the plan.”

                                                  -5-
 Case 19-22967       Doc 364       Filed 03/26/21 Entered 03/26/21 13:02:16          Desc Main
                                   Document      Page 9 of 12



          g. Any matter not subject to a deadline in the Bankruptcy Code or Bankruptcy Rules

may be continued to another date by agreement of the parties. To obtain a continuance, the

parties should contact chambers.

       8. Trials and evidentiary hearings. All trials and evidentiary hearings will be held by

video using the Zoom for Government platform. No trials and evidentiary hearings will be held

in the courthouse. See General Order No. 20-05.

       9. Original Non-Attorney Signatures. Section II.C.1 of the Administrative Procedures

for the Case Management/Electronic Case Filing System is suspended. Electronic signatures

using a method like DocuSign will be accepted.

       10. Deadlines in Bankruptcy Code and Bankruptcy Rules unchanged. Nothing in

this order alters in any respect deadlines under the Bankruptcy Code or Bankruptcy Rules.

       11. Authority of judges to enter orders unaffected. This order does not affect the

authority of judges to enter orders in any bankruptcy case or proceeding.

       12. Local Rules remain in effect. Except as provided in this order, the Local Rules of

the Bankruptcy Court and the court’s Administrative Procedures for the Case Management/

Electronic Case Filing System remain in effect, including Local Rule 9013-2 concerning

emergency motions.

       13. Effective date; Superseding effect of this order. This order is effective October

13, 2020. On the effective date, this order supersedes all other orders and all notices from

individual judges concerning court proceedings during the current emergency.

Dated: September 28, 2020
                                             ENTERED FOR THE COURT:

                                             __________________________________
                                               ________
                                               __      _ _______
                                                              _________
                                                                     __________
                                              A. Benjamin
                                                 Benjami
                                                       m n Goldgar
                                              Chief JJudge
                                                      udge

                                                -6-
 Case 19-22967      Doc 364     Filed 03/26/21 Entered 03/26/21 13:02:16           Desc Main
                                Document      Page 10 of 12



        1. Notice of Motion form for Zoom for Government

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                           [caption]


                                   NOTICE OF MOTION

TO: See attached list

       PLEASE TAKE NOTICE that on _______________, 20__, at ______ a.m./p.m., I will
appear before the Honorable ____________________, or any judge sitting in that judge’s place,
and present the motion of _________________________________________________ [to/ for]
______________________________________________________, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is ______________ and the
password is ____________. The meeting ID and password can also be found on the judge’s
page on the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                      [Name of movant]
                                      By: _______________________

                                      [Name, address, telephone number,
                                       and email address of counsel]
 Case 19-22967       Doc 364    Filed 03/26/21 Entered 03/26/21 13:02:16           Desc Main
                                Document      Page 11 of 12



                               CERTIFICATE OF SERVICE

       I, ____________________, certify [if an attorney]/declare under penalty of perjury under
the laws of the United States of America [if a non-attorney] that I served a copy of this notice
and the attached motion on each entity shown on the attached list at the address shown and by
the method indicated on the list on _______________________, 20__, at _______ a.m./p.m.




                                              -2-
 Case 19-22967       Doc 364    Filed 03/26/21 Entered 03/26/21 13:02:16           Desc Main
                                Document      Page 12 of 12



        2. Notice of Motion form for AT&T Teleconference

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



                                           [caption]


                                   NOTICE OF MOTION

TO: See attached list

       PLEASE TAKE NOTICE that on _______________, 20__, at ______ a.m./p.m., I will
appear before the Honorable ____________________, or any judge sitting in that judge’s place,
and present the motion of _________________________________________________ [to/ for]
______________________________________________________, a copy of which is attached.

       This motion will be presented and heard electronically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must call this toll-free number: ______________________. Then enter access code
________________ followed by the pound (#) sign.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                      [Name of movant]
                                      By: _______________________

                                      [Name, address, telephone number,
                                       and email address of counsel]



                               CERTIFICATE OF SERVICE

       I, ____________________, certify [if an attorney]/declare under penalty of perjury under
the laws of the United States of America [if a non-attorney] that I served a copy of this notice
and the attached motion on each entity shown on the attached list at the address shown and by
the method indicated on the list on _______________________, 20__, at _______ a.m./p.m.
